DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 125 (see Figure 2) not noted in specification.
Reference number 127 (see Figure 2) not noted in specification.
Reference number 130 (see Figure 2) not noted in specification.
Reference number 370 (see Figure 3) not noted in specification.
Reference number 330 (see Figure 3) not noted in specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1:
At line 5, delete the second period.
Claim 9:
At line 1, “soluton” should be changed to solution.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
At line 5, “to the at least on infiltration field, or to both at the same time; or both” is indefinite because the language is repetitive such that the bounds of the claim are uncertain.
Claim 3:
At lines 1-2, it is uncertain if the at least one catalyst is added first when adding only to both the “water treatment system” and the “infiltration field” or if the catalyst is added first in each treatment situation.
At lines 3-4, it is uncertain if the at least one oxidizing agent is added second when adding only to both the “water treatment system” and the “infiltration field” or if the oxidizing agent is added second in each treatment situation.
Claim 4 is rejected as being dependent upon a rejected base claim.
Claim 5:
At lines 1-2, it is uncertain if the at least one oxidizing agent is added first when adding only to both the “water treatment system” and the “infiltration field” or if the oxidizing agent is added first in each treatment situation.
At lines 3-4, it is uncertain if the at least one catalyst is added second when adding only to both the “water treatment system” and the “infiltration field” or if the catalyst is added second in each treatment situation.
Claim 6 is rejected as being dependent upon a rejected base claim.


Claim 7:
At line 2, “adding one or both of the aqueous solutions” lacks sufficient antecedent basis. It is suggested that applicant refer to the specific aqueous solutions.
Claim 8:
At line 2, “adding one or both of the aqueous solutions” lacks sufficient antecedent basis. It is suggested that applicant refer to the specific aqueous solutions.
Claim 9:
At line 8, “the void space” lacks sufficient antecedent basis. A void space within the infiltration field or treatment tanks has not been established in the claims.
At line 9, it is indefinite whether the limitation “when combined with the at least one oxidizing agent in aqueous solution” requires the “oxidizing agent in aqueous solution” to contribute to filling the void space. The claim limitation, as written, indicates “the at least one metal catalyst in aqueous solution” fills at least a quarter of the void space.”
At line 6, “and adding” is indefinite. It is uncertain if this is a different step of “adding the at least one metal catalyst” from the “adding” step recited in claim 1. 
Claim 12:
At line 3, “providing a solution comprising (i) a stabilized oxidizing agent, (ii) an oxidizing agent and phosphoric acid (HPO4), monopotassium phosphate (KH2PO4), sulfuric acid (H2SO4), or a combination thereof, or (iii) both; is an improper Markush group. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by placing the claim in proper Markush form.
At lines 6-8, “providing a metal catalyst in aqueous solution comprises providing a solution comprising ferrous iron(II) chelates or salts, or ferric iron(III) chelates or salts, or a combination thereof” is an improper Markush group. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by placing the claim in proper Markush form.
At lines 4-5, “(HPO4)” the hydrogen phosphate ion is incorrectly used to represent phosphoric acid. It is suggested that the chemical formulas: (HPO4), (KH2PO4), and (H2SO4) be removed from the claim to avoid potential indefinite limitations, as they provide no patentable weight.  
At lines 9, and 10-11, “the aqueous catalyzing solution” lacks sufficient antecedent basis. An aqueous catalyzing solution has not been previously recited.
At lines 10 and 16, “the aqueous solution” is indefinite. It is uncertain whether applicant is referring the “oxidizing aqueous solution” or the “metal catalyst aqueous solution” or “aqueous catalyzing solution.”
At line 9, “an infiltration field” is indefinite. It is uncertain if applicant is referring the same or a new infiltration field as previously recited in claim 10.
At lines 15 and 17, “at least one infiltration field” is indefinite. It is uncertain if applicant is referring the same or a new “infiltration field” as previously recited.
At line 19, “the infiltration field or treatment tank” lacks sufficient antecedent basis. Further, it is indefinite as to what “infiltration field” applicant is referring. See previous 35 USC 112, second paragraph, rejections concerning “infiltration field”.
Claim 13:
At line 7, “the void space” lacks sufficient antecedent basis. A void space within the infiltration field or treatment tanks has not been established in the claims.
At line 8, it is indefinite whether the limitation “when combined with the at least one oxidizing agent in aqueous solution” requires the “oxidizing agent in aqueous solution” to contribute to filling the void space. The claim limitation, as written, indicates “the at least one metal catalyst in aqueous solution” fills at least a quarter of the void space.”
At line 11, “at least one oxidizing agent” is indefinite. It cannot be determined if this “oxidizing agent is the same or different from the previously recited oxidizing agent.

Claim 14:
At line 5, “at the same time; or both” is indefinite. It is uncertain as to what “or both” is referring.
Claims 15-18 are rejected as being dependent upon a rejected base claim.
Claim 19:
At lines 1-4, “the at least one oxidizing agent in aqueous solution (i) is stabilized, (ii) is combined with phosphoric acid (HPO4), monopotassium phosphate (KH2PO4), sulfuric acid (H2SO4), or a combination thereof, or (iii) both” is an improper Markush group. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by placing the claim in proper Markush form.
At lines 2-3, “(HPO4)” the hydrogen phosphate ion is incorrectly used to represent phosphoric acid. It is suggested that the chemical formulas: (HPO4), (KH2PO4), and (H2SO4) be removed from the claim to avoid potential indefinite limitations, as they provide no patentable weight.  
Claim 20:
At line 1, “the infiltration field” is indefinite. It is uncertain whether the “infiltration field” recited is the same or different from that previously claimed.
At line 2, “the septic tank” lacks sufficient antecedent basis. 
At line 3, “the amount of oxidizing agent” lacks sufficient antecedent basis. There is no prior recitation of an amount of oxidizing agent.
At line 3, “metal catalyst” is indefinite. It is uncertain if applicant is claiming a new metal catalyst from that previously recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin (US Publication Number: 2020/0123033).
Claim 1:
Martin teaches a method for rejuvenation of a water treatment system (an aquatic facility - water treatment system) (see paragraphs [0038] – [0041]) or water infiltration field having bioclogging matter (Martin teaches a composition and method for generation of free radicals using a catalyst and oxidation agent for removal and inhibition of halogenated decomposition by-products – (bioclogging matter) in an aquatic facility (water treatment system)) (see paragraphs [0001] – [0002]; [0038] – [0041]), the method comprising: adding at least one metal catalyst in aqueous solution (metal-porphyrin catalyst in aqueous solution) (see paragraphs [0019], [0023]). Martin teaches and at least one oxidizing agent in aqueous solution (see paragraphs [0031], [0034], [0036], [0044], [0053]) to the water treatment system (see paragraph [0056]), to at least one infiltration field, or to both.
Claim 7:
The method of claim 1 wherein bioclogging matter is reduced or removed after adding one or both of the aqueous solutions to the water treatment system, to the at least one infiltration field, or to both (Martin teaches reducing or removing organic based contaminants and halogenated decomposition byproducts (bioclogging matter) as a result of the addition of the metal catalyst and oxidation agent) (see paragraphs [0012], [0044] – [0045], [0056], [0068], [0070]; Figures 1 and 2).

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin (US Patent Number: 7,922,933 B2).
Claim 1:
Martin teaches a method for rejuvenation of a water treatment system an aquatic facility (water treatment system) (see column 6, lines 12-29; column 7, lines 20-27) or water infiltration field having bioclogging matter, (Martin teaches a composition and method for generation of free radicals using a catalyst and oxidation agent for removal and inhibition of halogenated decomposition by-products – (bioclogging matter) (see column 4, lines 15-21; column 5, lines 40-48; column 5, line 63 – column 6, line 10; column 7, lines 55-67) in an aquatic facility (water treatment system) (see column 6, lines 19-29), the method comprising: adding at least one metal catalyst in aqueous solution; and at least one oxidizing agent in aqueous solution to the water treatment system (Martin teaches adding metal catalyst and oxidizing agent in aqueous solution – may be applied as solutions or liquids) (see column 11, lines 19-25; column 12, lines 44-48, 56-62), to at least one infiltration field, or to both.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,922,933 B2).
Claim 2:
The method of claim 1 wherein the at least one metal catalyst and the at least one oxidizing agent are mixed together before being added to the water treatment system, (Martin teaches the components of the composition of the invention are formed into a solution by contact with water and applied to a location into the aqueous system) (see column 11, lines 19-25) to the at least one infiltration field, or to both; the at least one metal catalyst and the at least one oxidizing agent are added to the water treatment system to the at least one infiltration field, or to both at the same time; or both (Martin teaches the components of the composition may be added to the aqueous system – water treatment system - separately, at the same time, or at different times, to achieve the desired result) (see column 11, lines 38-40).  
While Martin discloses adding the ingredients at the same time, Martin does not specifically recite the metal catalyst and oxidizing agent are mixed together before adding to the water treatment system. 
However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 (IV)(C)).

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Publication Number: 2020/0123033).
Claim 3:
The method of claim 1 wherein the at least one metal catalyst is added to the water treatment system, to the at least one infiltration field, or to both first (Martin teaches adding a catalyst composition first) (see paragraph [0056]), and the at least one oxidizing agent is added to the water treatment system, to the at least one infiltration field, or to both second (Martin teaches adding the oxidizing agent (persulfate donor) second) (see paragraph [0056]).
Martin does not specifically recite that the compositions of the catalyst and oxidizing agent are added in a liquid form.
However, Martin discloses that the compositions of catalyst can be added as solids or liquids (see paragraph [0019]). Martin discloses that the compositions of oxidizing agent can be added as liquids (see paragraph [0021]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used the catalyst and oxidizing agents in liquid form for continuous or intermittent feeding for an extended period for the benefit of convenience. 
Claim 4:
The method of claim 3 wherein the at least one oxidizing agent is added to the water treatment system, to the at least one infiltration field, or to both approximately 1 hour or more after adding the at least one metal catalyst, the discussion of Martin as applied in claim 3 applies herein. Martin teaches adding the catalyst first and adding the oxidizing agent second (persulfate donor) (see paragraph [0056]). Martin discloses that the benefit by using the metal-porphyrin catalyst is the ability to apply the catalyst and persulfate donor to the water of the facility separately. Martin teaches that because of the oxidative resistance of the catalyst and longevity in the water, the persulfate donor (oxidizing agent) can be fed continuously or intermittently for an extended period of time – days and weeks (see paragraph [0021]) (adding oxidizing agent more than 1 hour after adding the catalyst).
Claim 5:
The method of claim 1 wherein the at least one oxidizing agent is added to the water treatment system, to the at least one infiltration field, or to both first (Martin teaches adding the potassium monopersulfate solution (oxidizing agent) into the pool - water treatment system first) (see paragraphs [0065] – [0066]), and the at least one metal catalyst is added to the water treatment system, to the at least one infiltration field, or to both second (Martin teaches adding the catalyst second) (see paragraphs [0065] – [0066]).
Martin does not specifically recite that the compositions of the catalyst and oxidizing agent are added in a liquid form.
However, Martin discloses that the compositions of catalyst can be added as solids or liquids (see paragraph [0019]). Martin discloses that the compositions of oxidizing agent can be added as liquids (see paragraph [0021]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used the catalyst and oxidizing agents in liquid form for continuous or intermittent feeding for an extended period for the benefit of convenience. 
Claim 6:
 The method of claim 5 wherein the at least one metal catalyst is added to the water treatment system, to the at least one infiltration field, or to both approximately 1 hour or more after adding the at least one oxidizing agent. Martin teaches adding the monopersulfate solution is added for several weeks prior to the addition of the metal catalyst (more than an hour) (see paragraph [0066]).
Claim 8:
The method of claim 1 wherein a hydraulic flow in the water treatment system is increased after adding one or both of the aqueous solutions to the water treatment system, to the at least one infiltration field, or to both. Martin teaches a filtration system (hydraulic flow) of the aquatic facility (water treatment system) for physically removing particles and insoluble matter.
Martin does not disclose that the hydraulic flow is increased after adding the metal catalyst and oxidizing agent solutions to the aquatic facility (water treatment system). 
However, Martin teaches reducing or removing organic based contaminants and halogenated decomposition byproducts (bioclogging matter) as a result of the addition of the metal catalyst and oxidation agent (see paragraphs [0012], [0044] – [0045], [0056], [0068], [0070]; Figures 1 and 2).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, that by reducing and eliminating contaminants and decomposition byproducts in a solution that is filtered, that the hydraulic flow in the treatment system will increase due to less particles and insoluble matter being trapped in the filter.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,922,933), as applied to claim 1 and above, and further in view of Martin (US Publication Number: 2020/0123033).
Claim 9:
The method of claim 1 wherein the at least one metal catalyst in aqueous solution comprises ferrous iron(II) chelates or salts, or ferric iron(III) chelates or salts, or a combination thereof; Martin ‘933 discloses a method for inactivation of microbiological organisms in aqueous solution of an aquatic facility using iron catalysts and a chelant (see column 17, line 24 to column 18, line 39); but does not disclose iron (II) or iron (III) chelates or salts.
However, Martin ‘033 teaches a method and composition for reducing halogenated decomposition by products using a transition metal porphyrin catalyst (chelate) which has an increased longevity and stability and does not require replenishment like other metal chelant catalysts (see paragraphs 12 and 16). Martin ‘033 discloses the transition metal can be iron (II) or iron (III) (see paragraphs 12, 16, and 44-51). 
The Martin references are considered analogous because both are concerned with preventing, reducing, and eliminating microbiological organisms and byproducts in aqueous solutions.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used an iron (II) or iron (III) porphyrin (chelate) catalyst in the method and microbial treatment method of Martin ‘933 because Martin ‘033 teaches that iron porphyrin catalysts have an increased longevity and stability and do not require frequent replenishment – thus proving savings in both costs and labor.
and the method further comprises, maintaining the pH of the at least one metal catalyst in aqueous solution between approximately 5 and approximately 8 (Martin ‘933 discloses sustaining a pH of 6 to 8.5 (see column 10, line 60 to column 11, line 4); a pH of 7.0 to 8.0 (see column 17, line 33)); 
and adding the at least one metal catalyst in aqueous solution in-situ (Martin ‘933 discloses metal catalyst and oxidizing agent in aqueous solution – may be applied in situ as solutions or liquids) (see Abstract; column 3, lines 3-12; column 16, lines 37-40; column 11, lines 19-25; column 12, lines 44-48);
to the infiltration field or a treatment tank (Martin ‘933 teaches adding to an aquatic facility contained body of water – pool (treatment tank) (see column 6, lines 19-28).
in a quantity to fill at least a quarter of the void space within the infiltration field or treatment tank when combined with the at least one oxidizing agent in aqueous solution. 
Martin ‘933, as modified by Martin ‘033, does not disclose adding the metal catalyst in a quantity to fill at least a quarter of the void space of the pool (treatment tank) when combined with the oxidizing agent.
However, the quantity added for treatment is a function of, among others variables, the concentration of the catalyst(s) and oxidizing agent(s) used in the treatment composition, the types of contaminants, the predicted effectiveness of the treatment composition against the microorganisms treated, the expected treatment time, the degree of contamination, the size/volume of the tank to be treated, and the volume/mass of contamination in the tank. 
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the volume of the treatment composition based on known variables; and thus, the claimed volume cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, where Martin ‘933, as modified with Martin ‘033, teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an aqueous medium for reducing and eliminating microorganisms in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Number: 7,922,933).
Claim 13:
Martin ‘933 teaches a method for the in-situ rejuvenation of a water treatment system (aquatic facility) (water treatment system) (see Abstract; column 6, lines 12-29; column 7, lines 20-27).
with reduced hydraulic flow from bioclogging matter, (Martin teaches a composition and method for generation of free radicals using a catalyst and oxidation agent for removal and inhibition of halogenated decomposition by-products (bioclogging matter) (see column 4, lines 15-21; column 5, lines 40-48; column 5, line 63 – column 6, line 10; column 7, lines 55-67; column 11, 49-55).
preparing an aqueous catalyzing solution comprising at least one metal catalyst; and adding the aqueous catalyzing solution in-situ to at least one infiltration field or treatment tank of the water treatment system (Martin teaches adding a metal catalyst and oxidizing agent in aqueous solution – may be applied as solutions or liquids) (see column 11, lines 19-25; column 12, lines 44-48, 56-62), 
in an adequate quantity to fill at least a quarter of the void space within the infiltration field or treatment tank when combined with at least one oxidizing agent in aqueous solution, 
Martin ‘933, does not disclose adding the metal catalyst in a quantity to fill at least a quarter of the void space of the pool (treatment tank) when combined with the oxidizing agent.
However, the quantity added for treatment is a function of, among others variables, the concentration of the catalyst(s) and oxidizing agent(s) used in the treatment composition, the predicted effectiveness of the treatment composition against the microorganisms treated, the expected treatment time, the degree of contamination, the size/volume of the tank to be treated, and the volume of the tank, and the mass/volume of contamination in the tank. 
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the volume of the treatment composition based on known variables; and thus, the claimed volume cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Martin ‘933, teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an aqueous medium for reducing and eliminating microorganisms in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 
353_2005_US1wherein said at least one oxidizing agent is also added to the at least one infiltration field or treatment tank, Martin teaches adding a metal catalyst and oxidizing agent in aqueous solution – may be applied as solutions or liquids) (see column 11, lines 19-25; column 12, lines 44-48, 56-62);
wherein the addition of the aqueous catalyzing solution and at least one oxidizing agent increases a hydraulic flow in the at least one infiltration field or treatment tank previously hindered by bioclogging matter;
Martin ‘933 does not disclose a reduced hydraulic flow due to bioclogging matter or that the hydraulic flow is increased after adding the metal catalyst and oxidizing agent solutions to the aquatic facility (water treatment system). 
However, Martin teaches reducing or removing organic based contaminants and microbiological organisms (bioclogging matter) as a result of the addition of the metal catalyst and oxidation agent (see column 11, lines 11-12, 49-59; column 16, lines 31-52). Martin additionally teaches the filter system of the aquatic facility includes a filter to remove insoluble matter (see column 6, lines 19-28).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, that by reducing and eliminating contaminants and decomposition byproducts in a solution that is filtered, that the hydraulic flow of the water circulated through the treatment system will increase due to reduction of particles and insoluble matter being trapped in the filter.
Claim 14:
Martin ‘933 discloses a method wherein the aqueous catalyzing solution (metal-porphyrin catalyst in aqueous solution) (see paragraphs [0019], [0023]), Martin teaches and at least one oxidizing agent in aqueous solution (see paragraphs [0031], [0034], [0036], [0044], [0053]) added to the water treatment tank (pool) (see paragraph [0056]), are mixed together before being added to the at least one infiltration field or treatment tank; the aqueous catalyzing solution and the at least one oxidizing agent in aqueous solution are added to the at least one infiltration field or treatment tank at the same time; or both.
While Martin ‘933 discloses adding the ingredients at the same time where the catalyst and oxidizing agent would disperse and mix together after separate addition in the pool (water treatment tank) (see column 11, lines 38-40), Martin does not specifically recite the metal catalyst and oxidizing agent are mixed together before adding to the water treatment system. 
However, the selection of any order of performing process steps (i.e. mixing before addition or after addition) is prima facie obvious in the absence of new or unexpected results. (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 (IV)(C)).
Claim 15:
Martin ‘933 discloses the aqueous catalyzing solution is added to the at least one infiltration field or treatment tank first (the addition of monopersulfate in the presence of catalyst generates sulfate free radicals) (see column 16, lines 36-40), and the at least one oxidizing agent in aqueous solution is added to the at least one infiltration field or treatment tank second (the monopersulfate (oxidizing agent is added second).  
Claim 16:
Regarding the limitation: the method of claim 15, the at least one oxidizing agent in aqueous solution is added to the at least one infiltration field or treatment tank approximately 1 hour or more after adding the aqueous catalyzing solution;
While Martin ‘933 discloses adding the ingredients separately, at the same time, or at different times to achieve the desired results (see column 11, lines 38-40), Martin does not specifically recite the metal catalyst and oxidizing agent is added to the system tank approximately 1 hour or more after adding the aqueous catalyzing solution. 
However, as taught by Martin ‘933 the catalyst is added first and the oxidation agent is added second and the components may be added at a different times. 
Accordingly, the “different times” at which the oxidizing agent may be added is optimizable and a function of, among others variables, the concentration of the catalyst(s) and oxidizing agent(s) used in the treatment composition, the predicted effectiveness of the treatment composition against the microorganisms treated, the expected treatment time, the degree of contamination, the degree of catalyst distribution in the tank, the size of the tank to be treated, and the volume/mass of contamination in the tank.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the times of administration of the catalyst and oxidizing agent of the treatment composition based on known variables; and thus, the claimed time of dosing separation of “approximately 1 hour or more” cannot be considered critical where the duration between the two administration times has no upper limit. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Martin ‘933, teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an aqueous medium for reducing and eliminating microorganisms in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 
Claim 17:
Regarding the limitation that the at least one oxidizing agent in aqueous solution is added to the at least one infiltration field or treatment tank first, and the aqueous catalyzing solution is added to the at least one infiltration field or treatment tank second,
Martin ‘933 teaches that the components of the composition may be added to the aqueous system – water treatment tank (pool) - separately, at the same time, or at different times, to achieve the desired result (see column 11, lines 38-40), Martin also teaches the catalyzing solution is added first and the monopersulfate (oxidizing agent) is added second in the presence of catalyst to generate sulfate free radicals (see column 16, lines 36-40),
While Martin discloses adding the ingredients catalyst and oxidizing agent components separately and at different times, Martin does not specifically recite the oxidizing agent is added first and the catalyst is added second. 
However, the selection of any order of performing process steps (i.e., adding the oxidation agent before, or after, or together with the catalyst) is prima facie obvious in the absence of new or unexpected results. (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 (IV)(C)).
Claim 18:
Regarding the limitation that the aqueous catalyzing solution is added to the at least one infiltration field or treatment tank approximately 1 hour or more after adding the at least one oxidizing agent in aqueous solution.
While Martin ‘933 discloses adding the ingredients separately, at the same time, or at different times to achieve the desired results (see column 11, lines 38-40). Martin does not specifically recite the metal catalyst is added to the system tank approximately 1 hour or more after adding the oxidizing agent solution. 
However, as taught by Martin ‘933 the catalyst is added first and the oxidation agent is added second and the components may be added at a different times. 
Accordingly, the “different times” at which the oxidizing agent may be added is optimizable and a function of, among others variables, the concentration of the catalyst(s) and oxidizing agent(s) used in the treatment composition, the predicted effectiveness of the treatment composition against the microorganisms treated, the expected treatment time, the degree of contamination, the degree of oxidizing agent distribution in the tank, the size of the tank to be treated, and the mass/volume of contamination in the tank.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the times of administration of the catalyst and oxidizing agent of the treatment composition based on known variables; and thus, the claimed time of dosing separation of “approximately 1 hour or more” cannot be considered critical where the duration between the two administration times has no upper limit. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Martin ‘933, teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an aqueous medium for reducing and eliminating microorganisms in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 
Claim 19:
Regarding the limitation that the at least one oxidizing agent in aqueous solution (i) is stabilized, (ii) is combined with phosphoric acid (HPO4), 353_2005_US1 monopotassium phosphate (KH2PO4), sulfuric acid (H2SO4), or a combination thereof, or (iii) both,
	Martin discloses potassium monopersulfate, potassium persulfate, sodium monopersulfate (see column 3, lines 3-11; column 4, lines 15-21; column 5, lines 58 - column 6, line 7; column 7, lines 33-44).
	Martin does not specifically teach that the composition is stabilized. 
However, Ring et al. (Ring hereafter) teach a water treatment composition for pools (see Abstract; column 1, lines 10-15). Ring teaches use of potassium monopersulfate as an oxidizing agent (column 2, lines 51-67). Ring also teaches monopotassium phosphate or sulfuric acid as buffers used in the composition with potassium monopersulfate to stabilize the treatment composition against precipitation (see Abstract; column 4, lines 33-41).
Martin ‘933 and Ring are considered analogous teachings because both are concerned with reducing contaminants in aquatic facilities (pool).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included either sulfuric acid or monopotassium phosphate (stabilizer) in the composition of Martin for the purpose of stabilizing the composition and preventing precipitation as suggested by Ring. 

Claim 20:
Regarding the limitation: wherein biochemical oxygen demand (BOD) from the infiltration field within the septic tank is measured and this information is used to inform the amount of oxidizing agent and metal catalyst added to the system; 
	Martin discloses measuring the oxidation reduction potential (ORP) and this information is used to determine oxygen demand. Martin teaches the addition of monopersulfate in the presence of catalyst generates free radicals that enhance removal of oxidant demand (organics from decomposition) (see column 16, lines 31-51; column 17, lines 1-21). Specifically, Martin teaches that when the feed of an activating oxidizer is controlled by an ORP and when the ORP controller has measured a dropped reduction potential (biochemical oxygen demand), the activating oxidizer is fed to the system to increase ORP. Martin teaches that the addition of monopersulfate in the presence of catalyst generates the free radicals that enhance removal of oxidant demand (organics and decomposition byproducts), which allows an elevated ORP (information is used to inform the amount of oxidizing agent and catalyst added to system) (see column 7, lines 55-67; column 15, lines 28-30; column 16, lines 31-51). The pool-tank is considered septic in that pool-tanks (such as that in Martin) are treated for microbiological organisms, parasites, bacteria, viruses, algae, fungus, biofilms, chlorinated byproducts, and chloramines that are also found in septic tank environments.
 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US Patent Number: 6,319,328) in view of Francisca (NPL: Contaminant Transport and Fluid Flow in Soil).
Claim 10:
Regarding the limitation: a method for the in-situ rejuvenation of a water treatment system with reduced hydraulic flow from bioclogging matter, the method comprising: Greenberg discloses a method of treating contaminants (bioclogging mater) in soil and groundwater in situ (infiltration field) (see Abstract; column 2, lines 65-66).
providing at least one oxidizing agent in aqueous solution and at least one metal catalyst in aqueous solution (Greenberg teaches an oxidizing agent and metal catalyst in solution) (see column 3, lines 7-37); and adding the at least one oxidizing agent in aqueous solution and the at least one metal catalyst in aqueous solution to at least one infiltration field of the water treatment system (Greenberg teaches injecting the catalyst and peroxide into a contaminated environment (infiltration field)) (see column 4, lines 1-35). 
Greenberg does not specifically recite a reduced hydraulic flow.
However, Francisca et al. (Francisca hereafter) teach that bioclogging is related to the presence and growth of bacteria inside soil pores. Francisca further notes that biomass causes porosity reductions that decrease significantly the hydraulic conductivity of the media and the hydraulic conductivity of porous media can be significantly reduced by favoring the development of bacteria.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, that by reducing and eliminating contaminants (bioclogging matter) in soil and groundwater, that the hydraulic flow through the soil and groundwater will increase due to reduced contaminants.
Claim 11:
The method of claim 10, wherein the at least one oxidizing agent is added to the at least one infiltration field approximately 1 hour or more after adding the at least one metal catalyst, Greenberg teaches adding the catalytic reagent first followed by the stabilized source of oxidizing agent (see column 4, lines 45-48; column 5, lines 35-50).
Greenberg does not teach that the oxidizing agent is added 1 hour or more after adding the metal catalyst. 
However, the timeframe at which the oxidizing agent may be added is optimizable and a function of, among others variables, the concentration of the catalyst(s) and oxidizing agent(s) used in the treatment composition, the predicted effectiveness of the treatment composition against the microorganisms treated, the expected treatment time, the degree of contamination, the degree of catalyst distribution in the infiltration field, the size of the field to be treated, and the mass/volume of contamination in the field.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the times of administration of the catalyst and oxidizing agent based on known variables; and thus, the claimed time of dosing separation of “approximately 1 hour or more” cannot be considered critical where the duration between the two administration times has no upper limit. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Greenberg, teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an infiltration field for reducing and eliminating microorganisms in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 
Claim 12:
The method of claim 10 wherein: providing at least one oxidizing agent in aqueous solution comprises providing a solution comprising
(i) a stabilized oxidizing agent, (Greenberg teaches a stabilized oxidation agent) (see column 3, lines 7-17) (ii) an oxidizing agent and phosphoric acid (HPO4) (Greenberg teaches phosphoric acid (see column 5, lines 35-50), monopotassium phosphate (KH2PO4) (Greenberg teaches monopotassium phosphate) (see column 5, lines 35-50), sulfuric acid (H2SO4), or a combination thereof, or (iii) both; 
providing a metal catalyst in aqueous solution comprises providing a solution comprising ferrous iron(II) chelates or salts, or ferric iron(III) chelates or salts, or a combination thereof (Greenberg teaches iron (II) and iron (III) salts) (see column 5, line 50 - column 6, line 11); 
and adding the aqueous catalyzing solution to an infiltration field of a water treatment system comprises providing the aqueous solution and the aqueous catalyzing solution in amounts such that, when the solutions are combined, the molar ratio of metal catalyst to oxidizing agent is in the range of 0.5 to 1.5:1; 
Greenberg does not disclose the molar ratio of metal catalyst to oxidizing agent as claimed. 
However, the molar ratio of catalyst to oxidizing agent is optimizable and a function of, among others variables, the predicted effectiveness of the treatment composition against the microorganisms treated, the expected treatment time, the degree of contamination in the infiltration field, the size of the infiltration filed to be treated.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the moles of the catalyst and oxidizing agent based on known variables; and thus, the claimed molar ratio of catalyst to oxidizing agent cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Greenberg teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an infiltration field for reducing and eliminating microorganisms in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 
and wherein adding the at least one oxidizing agent in aqueous solution and the at least one metal catalyst in aqueous solution to at least one infiltration field of the water treatment system comprises adding the aqueous solutions in-situ 
Greenberg discloses adding the oxidizing agent and catalyst in-situ (see column 3, lines 7-17).
to at least one infiltration field or treatment tank of the water treatment system in a quantity sufficient to fill at least a quarter of the void space within the infiltration field or treatment tank.  
Greenberg does not disclose adding the metal catalyst and oxidizing agent in a quantity to fill at least a quarter of the void space within the infiltration field.
However, the quantity or volume added for treatment is a function of, among others variables, the concentration of the catalyst(s) and oxidizing agent(s) used in the treatment composition, the predicted effectiveness of the treatment composition against the microorganisms treated, the catalyst and oxidation agent used, the types of contaminants, the expected treatment time, the degree of contamination, the size of the infiltration field. 
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the volume of the treatment composition based on known variables; and thus, the claimed volume cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, Greenberg teaches the general conditions of the claim in the prior art - including using the same composition ingredients, for application in the same environment, with the same goal of applying the treatment composition to an infiltration medium for reducing and eliminating contaminants (bioclogging) in that medium. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. 

Prior Art of Record
The following prior art made of record but not relied upon is considered pertinent to applicant’s invention: Zhang (Geotextiles and geomembranes) teaches the influence of bio-clogging on permeability of soil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski, can be reached on (571) 270-3960. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  
/ROBIN S GRAY/Examiner, Art Unit 1773                    


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773